Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Respond to Preliminary Amendment
This office action is in response to the amendment file on 1/25/21. 
Claims 1-39 have been cancelled.
Claims 40-59 are newly added.
Claims 40-59 are pending in the application.

Election/Restrictions
Applicant’s attention is directed to the previous restriction requirement set forth in the last office action, after further review of the entire application, the previous restriction requirement is hereby rescinded due to the misplaced of the cancellation of claims 1-39.  Examiner regret any inconveniences which may have been cause by this action.  There is no further restriction requirement on this application.


The Tile of the invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 59 rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 59 recite the limitation "wherein the second conductor layer is combined with the first semiconductor layer" renders the claims indefinite because it is unclear what applicant means by combined the first and second semiconductor layers.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 40-55, 58-59 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/942,299.  Although the conflicting claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are either anticipated by, or would have been obvious over, the reference claims as follows:

Regarding independent claim 40:
PRESENT APPLICATION:

40.  A memory device, comprising: a memory cell array disposed in a first semiconductor layer, the memory cell array including a plurality of wordlines extended in a first direction and stacked in a second direction substantially perpendicular to the first direction; and a plurality of pass transistors disposed in the first semiconductor layer, wherein a first pass transistor of the plurality of pass transistors is disposed between a first signal line of a plurality of signal lines and a first wordline of the plurality of wordlines, and wherein the plurality of signal lines are arranged at the same level as a common source line, and wherein the memory device is a non-volatile memory device.


1.  A non-volatile memory device, comprising: a memory cell region including a first metal pad and an input-output (10) pad;  a peripheral circuit region including a second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad;  a memory cell array in the memory cell region, the memory cell array including a plurality of wordlines extended in a first direction and stacked in a second direction substantially perpendicular to the first direction;  and a plurality of pass transistors in the memory cell region, wherein a first pass transistor of the plurality of pass transistors is disposed between a first signal line of a plurality of signal lines and a first wordline of the plurality of wordlines, and wherein the plurality of signal lines are arranged at the same level as a common source line, and wherein the IO pad is connected to a circuit element disposed in the peripheral circuit region through an IO contact plug. 


	The copending Application No. 16/942,299 claim 1 provides most of the limitations of the present application claim 40, except “a first semiconductor layer”
	However, since copending Application No. 16/942,299 claim 1 provides the “a memory cell region” would have been understood.

	Regarding claim 41 of the present application, has the similar limitations as claim 2 of copending Application No. 16/942,299.

Regarding claim 42 of the present application, has the similar limitations as claim 3 of copending Application No. 16/942,299.
Regarding claim 43 of the present application, has the similar limitations as claim 4 of copending Application No. 16/942,299.

Regarding claim 44 of the present application, has the similar limitations as claim 5 of copending Application No. 16/942,299.

Regarding claim 45 of the present application, has the similar limitations as claim 6 of copending Application No. 16/942,299.

	Regarding claim 46 The copending Application No. 16/942,299 claim 7 provides most of the limitations of the present application claim 46, except “a second semiconductor layer”
However, since copending Application No. 16/942,299 claim 7 provides “the peripheral circuit region” would have been understood.

Regarding claim 47 of the present application, has the similar limitations as claim 8 of copending Application No. 16/942,299.

Regarding claim 48 of the present application, has the similar limitations as claim 9 of copending Application No. 16/942,299.

Regarding independent claim 49:
PRESENT APPLICATION:

49. A memory device, comprising: a memory cell array including a plurality of wordlines stacked in a vertical direction; and a plurality of vertical pass transistors, wherein a first vertical pass transistor of the plurality of vertical pass transistors includes a first vertical channel extending in the vertical direction between a first driving signal line and a first wordline of the plurality of wordlines, wherein the first vertical channel is disposed near an end of the first wordline, and wherein the first driving signal line is arranged in the same layer as a common source line.


13.  A memory device, comprising: a memory cell region including a first metal 
pad and an input-output (I0) pad;  a peripheral circuit region including a 
second metal pad and vertically connected to the memory cell region by the first metal pad and the second metal pad;  a memory cell array in the memory cell region, the memory cell array including a plurality of wordlines stacked in a vertical direction;  and a plurality of vertical pass transistors in the memory cell region, wherein a first vertical pass transistor of the plurality of vertical pass transistors includes a first vertical channel extending in the 
vertical direction between a first driving signal line and a first wordline of the plurality of wordlines, wherein the first vertical channel is disposed near an end of the first wordline, and wherein the first driving signal line is 
arranged in the same layer as a common source line, and wherein the IO pad is connected to a circuit element disposed in the peripheral circuit region 
through an IO contact plug.


	The copending Application No. 16/942,299 claim 13 provides most of the limitations of the present application claim 49, except “a first semiconductor layer”
	However, since copending Application No. 16/942,299 claim 13 provides the “a memory cell region” would have been understood.

	Regarding claim 50 The copending Application No. 16/942,299 claim 14 provides most of the limitations of the present application claim 50, except “a second semiconductor layer”
However, since copending Application No. 16/942,299 claim 14 provides “the peripheral circuit region” would have been understood.

Regarding claim 51 of the present application, has the similar limitations as claim 15 of copending Application No. 16/942,299.

Regarding claim 52 of the present application, has the similar limitations as claim 16 of copending Application No. 16/942,299.

Regarding claim 53 of the present application, has the similar limitations as claim 17 of copending Application No. 16/942,299.

	Regarding claim 54 The copending Application No. 16/942,299 claim 18 provides most of the limitations of the present application claim 54, except “a second semiconductor layer”
However, since copending Application No. 16/942,299 claim 18 provides “the peripheral circuit region” would have been understood..

Regarding claim 55 of the present application, has the similar limitations as claim 19 of copending Application No. 16/942,299.

Regarding independent claim 58:
PRESENT APPLICATION:

58. (New) A memory device, comprising:  4a first semiconductor layer including: a memory cell array including a plurality of wordlines stacked in a vertical direction, a plurality of pass transistors, a first pass transistor of the plurality of pass transistors being connected to a driving signal line, and a gate line arranged on the same layer as a ground select line; and a second semiconductor layer including a first transistor connected to a contact, the contact being connected to a second bonding pad, the second bonding pad being connected to the first bonding pad, wherein the first pass transistor is connected to the gate line, the gate line being connected to a contact, the contact being connected to a first bonding pad, and wherein the plurality of wordlines have a step-wise shape in an area where the first pass transistor is located.


20.  A memory device, comprising: a memory cell region including: a memory cell array including a plurality of wordlines stacked in a vertical direction, a plurality of pass transistors, a first pass transistor of the plurality of pass transistors being connected to a driving signal line, a gate line arranged on the same layer as a ground select line, a first metal pad, and an input-output 
(IO) pad;  and a peripheral circuit region including a second metal pad and 
vertically connected to the memory cell region by the first metal pad and the 
second metal pad, wherein the peripheral circuit region further includes a first transistor connected to a contact, the contact being connected to a second bonding pad, the second bonding pad being connected to the first bonding pad, wherein the first pass transistor is connected to the gate line, the gate line being connected to a contact, the contact being connected to a first bonding pad, wherein the plurality of wordines have a step-wise shape in an area where the first pass transistor is located, and wherein the IO pad is 
connected to a circuit element disposed in the peripheral circuit region 
through an IO contact plug. 



	The copending Application No. 16/942,299 claim 20 provides most of the limitations of the present application claim 58, except “a second semiconductor layer”
	However, since copending Application No. 16/942,299 claim 20 provides “a peripheral circuit region” would have been understood.

	Regarding claim 59 The copending Application No. 16/942,299 claim 20 provides most of the limitations of the present application claim 59, except “a second semiconductor layer”
However, since copending Application No. 16/942,299 claim 20 provides “the peripheral circuit region” would have been understood.

Claims 56-57 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/942,299 in view of Chang et al. (20160247570).

	Regarding claim 56, copending Application No. 16/942,299 claim 19 teach most present application claim 56, but not explicitly teach wherein the first wordline connected to the first driving signal line is provided with a read voltage and a second wordline connected to a second driving signal line is provided with a read pass voltage, and wherein the read voltage is about -1V to about 10V and the read pass voltage is about 4V to about 10V.
	Chang et al. teach a memory device comprising read voltage is about 0.6V to 1v and the read pass voltage is about 5-8v ([0080]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Chang et al. to the copending Application No. 16/942,299 claim 19, such that the provision read voltage and the read pass voltage taught by Change et al. is incorporated into the claim 19 of copending Application No. 16/942,299 to provide reliable/efficient read voltage during read operation.

	Regarding claim 57, copending Application No. 16/942,299 claim 19 teach most present application claim 57, but not explicitly teach wherein the first wordline connected to the first driving signal line is provided with an erase voltage, wherein the erase voltage is about -2V to about 3V.
	Chang et al. teach a memory device comprising erase voltage is about 0v [0114]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Chang et al. to the 

Notice Re Prior-Art Available Under both Pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The figures and reference numbers referred to in this office action are used merely to indicate an example of a specific teaching and are not to be taken as limiting.
Claims 40-42,  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh et al. (10,141,326).

Regarding  claim 40, Oh et al. disclose a memory device, comprising: a memory cell array (Figs. 1-6; refs. 100, WL; Cols. 2-3, lines 61-67, 1-43, respectively) disposed in a first semiconductor layer, the memory cell array including a plurality of wordlines extended in a first direction and stacked in a second direction substantially erpendicular to the first direction;  and a plurality of pass transistors (Figs. 2-3; refs. 211, TR1-TR6; Cols. 4-5, lines 60-67, 1-43, respectively) disposed in the first semiconductor layer, wherein a first pass transistor of the plurality of pass transistors is disposed between a first signal line of a plurality of signal lines and a first wordline of the plurality of wordlines, and wherein the plurality of signal lines are arranged at the same level as a common source line (Fig. 2; ref. CSL; Cols. 3-4; lines 62-67, 1-48, respectively), and wherein the memory device is a non-volatile memory device (Col. 3; lines 1-6). 
 
	Regarding  claim 41, Oh et al. further disclose wherein the first pass transistor is a vertical pass transistor, and wherein each of the plurality of pass transistors includes a vertical channel, wherein tops of the vertical channels are below the first wordline (Figs. 3-6; refs. 42, 211, TR1-TR-6; Cols. 7-10, lines 53-67, 1-27, 1-67, 1-25, respectively). 
 
	Regarding  claim 42, Oh et al. further disclose a gate extending in the first direction between the plurality of signal lines and the plurality of wordlines, wherein the 
 
 	Regarding  claim 45, Oh et al. further disclose wherein the plurality of pass transistors are formed in an area where the plurality of wordlines form a staircase shape (Figs. 3-6; refs. 211 TR1-TR6; Cols. 4-5, lines 56-67, 1-31, respectively). 
 
	Regarding  claim 46, Oh et al. further disclose a second semiconductor 
layer, wherein the first semiconductor layer is stacked on the second 
semiconductor layer in the second direction, the second semiconductor layer 
including a second transistor, the second transistor being electrically 
connected to the first pass transistor, and wherein the second transistor is 
included in a row decoder (Figs. 1-4; refs. 210, 211, TR1-TR6; Col. 3, lines 17-28, Col. 5, lines 9-31). 
 
	Regarding  claim 47, Oh et al. further disclose a gate connected to at least one of the pass transistors, wherein the gate is arranged at the same level as a ground select line (Figs. 2-3; refs. TR1-TR6, WL; Cols. 4-5, lines 53-67, 1-23). 
 
	Regarding  claim 48, Oh et al. further disclose where the pass transistors are commonly connected to a gate line, and wherein the pass transistors are provided with 


	Regarding  claim 49, Oh et al. further disclose a memory device, comprising: a memory cell array including a plurality of wordlines stacked in a vertical direction (Figs. 1-6; refs. 100, WL; Cols. 2-3, lines 61-67, 1-43, respectively);  and a plurality of vertical pass transistors (Figs. 2-3; refs. 211, TR1-TR6; Cols. 4-5, lines 60-67, 1-43, respectively), wherein a first vertical pass transistor of the plurality of vertical pass transistors includes a first vertical channel extending in the vertical direction between a first driving signal line and a first wordline of the plurality of wordlines, wherein the first vertical channel (Figs. 3-6; refs. 42, Cols. 7-8; lines 53-67, 1-27) is disposed near 
an end of the first wordline, and wherein the first driving signal line is arranged in the same layer as a common source line (Col. 4, lines 10-31). 
 
	Regarding  claim 50, Oh et al. further disclose wherein the first driving signal line is disposed on a base layer of a first semiconductor layer and extends 
horizontally, the first driving signal line being connected to a transistor included in a second semiconductor layer, and wherein the first driving signal line is connected to the transistor in the second semiconductor layer through contacts and a metal pattern in the first semiconductor layer (Figs 2-6; refs. 60, BLKWL, SSL; Cols. 6, 8, lines 22-67, 35-60, respectively). 
 
	Regarding  claim 51, Oh et al. further disclose wherein the plurality of vertical pass transistors includes a second vertical pass transistor including a second vertical channel extending in the vertical direction between a second driving signal line and a second wordline of the plurality of wordlines, the second vertical channel being disposed near an end of the second wordline (Figs. 2-6; refs. 42, 211, TR1-TR6, WL, Cols. 7-8, lines 53-67, 1-27). 
 
	Regarding  claim 52, Oh et al. further disclose wherein the end of the second wordline is closer to a cell area of the memory cell array than the end of the first wordline (Figs. 2-6; WL1-WL4; Cols. 4, 6, lines 10-48; lines 39-53, respectively), wherein the first and second vertical channels have the same height as each other in the vertical direction (Figs. 4-6; ref. 42; Cols. 7-8; lines 53-67, 1-27, respectively), and wherein top surfaces of the first and second vertical channels are below a bottom surface of the first wordline (Figs. 4-6; refs. 42, wl1-wl4; Cols. 7-8; lines 53-67, 1-27, respectively). 
 
	Regarding  claim 53, Oh et al. further disclose wherein the first wordline includes a tungsten area and a nitride area (Col. 6, lines 22-33), and wherein the tungsten area is connected to a contact and the contact and the first vertical channel are connected to each other via the tungsten area (Cols. 7-8, lines 38-67, 1-27; Cols. 9-10, lines 59-67, 1-19, respectively). 
 
	Regarding  claim 54, Oh et al. further disclose a gate disposed between 

 
	Regarding  claim 58, Oh et al. further disclose memory device, comprising: a first semiconductor layer (Figs. 1-2; refs. 100, wl, Cols. 3-5, lines 62-67, 1-67, 1-31, respectively) including: a memory cell array including a plurality of wordlines stacked in a vertical direction, a plurality of pass transistors, a first pass transistor of the plurality of pass transistors being connected to a driving signal line, and a gate line arranged on the same layer as a ground select line;  and a second semiconductor layer including a first transistor connected to a contact, the contact being connected to a second bonding pad (Figs. 2-6; refs. 211, TR1-TR6, 74; Cols. 4-5; lines 60-67, 1-43; Cols. 7-8; lines 27-67, 1-38, respectively), the second bonding pad being connected to the first bonding pad, wherein the first pass transistor is connected to the gate line, the gate line being connected to a contact, the contact being connected to a first bonding pad, and wherein the plurality of wordlines have a step-wise shape in an area where the first pass transistor is located Figs. 2-6; refs. 211, TR1-TR6, 60, 74; Cols. 7-8, lines 27-67, 1-38, respectively). 
	Regarding  claim 59, Oh et al. further disclose wherein the second semiconductor layer is combined with the first semiconductor layer, and wherein the second semiconductor layer includes a transistor, the transistor being connected to 
the gate line in the first semiconductor layer (Fig. 2-6; Cols. 7-8, lines 18-67, 1-34). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (10,141,326) in view of Chang et al. (20160247570).

	Regarding claim 55, Oh et al. teach the limitations of claim 49.
	Oh et al. silent with respect to wherein the program voltage is about 10V to about 25V and the pass voltage is about 5V to about 15V.
	Chang et al. teach a memory device comprising program voltage is about 20V to about 25V and the pass voltage is about 10v ([0077, 0079].
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Chang et al. to the teaching of Chang et al., such that the provision program voltage and the pass voltage 

	Regarding claim 56, Oh et al. teach the limitations of claim 49.
	Oh et al. silent with respect to wherein the read voltage is about -1V to about 10V and the read pass voltage is about 4V to about 10V.
	Chang et al. teach a memory device comprising read voltage is about 0.6V to about 1V and the pass voltage is about 5v-8v ([0080]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Chang et al. to the teaching of Chang et al., such that the provision read voltage and the read pass voltage taught by Change et al. is incorporated into the device of Oh et al. to provide reliable/efficient read voltage during read operation

	Regarding claim 57, Oh et al. teach the limitations of claim 49.
	Oh et al. silent with respect to wherein the erase voltage is about -2V to about 3V.
	Chang et al. teach a memory device comprising read voltage is about 0.6V to about 1V and the pass voltage is about 0v ([0081]).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to apply the teaching of Chang et al. to the teaching of Chang et al., such that the provision erase voltage taught by Change et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Diep et al. (10,446,224) disclose adjusting voltage on adjacent word line during verify of memory cell.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00 – 2:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 









/David Lam/
Primary Examiner, Art Unit 2825			

February 26, 2021